EXHIBIT 10.1

 

WESTAFF, INC.

 

2006 STOCK INCENTIVE PLAN

 


1.                                       PURPOSES OF THE PLAN. THE PURPOSES OF
THIS PLAN ARE TO ATTRACT AND RETAIN THE BEST AVAILABLE PERSONNEL, TO PROVIDE
ADDITIONAL INCENTIVES TO EMPLOYEES AND DIRECTORS AND TO PROMOTE THE SUCCESS OF
THE COMPANY’S BUSINESS.


 


2.                                       DEFINITIONS. THE FOLLOWING DEFINITIONS
SHALL APPLY AS USED HEREIN AND IN THE INDIVIDUAL AWARD AGREEMENTS EXCEPT AS
DEFINED OTHERWISE IN AN INDIVIDUAL AWARD AGREEMENT. IN THE EVENT A TERM IS
SEPARATELY DEFINED IN AN INDIVIDUAL AWARD AGREEMENT, SUCH DEFINITION SHALL
SUPERCEDE THE DEFINITION CONTAINED IN THIS SECTION 2.


 


(A)                                  “ADMINISTRATOR” MEANS THE BOARD.


 


(B)                                 “AFFILIATE” AND “ASSOCIATE” SHALL HAVE THE
RESPECTIVE MEANINGS ASCRIBED TO SUCH TERMS IN RULE 12B-2 PROMULGATED UNDER THE
EXCHANGE ACT.


 


(C)                                  “APPLICABLE LAWS” MEANS THE LEGAL
REQUIREMENTS RELATING TO THE PLAN AND THE AWARDS UNDER APPLICABLE PROVISIONS OF
FEDERAL SECURITIES LAWS, STATE CORPORATE AND SECURITIES LAWS, THE CODE, THE
RULES OF ANY APPLICABLE STOCK EXCHANGE OR NATIONAL MARKET SYSTEM, AND THE
RULES OF ANY NON-U.S. JURISDICTION APPLICABLE TO AWARDS GRANTED TO RESIDENTS
THEREIN.


 


(D)                                 “ASSUMED” MEANS THAT PURSUANT TO A CORPORATE
TRANSACTION EITHER (I) THE AWARD IS EXPRESSLY AFFIRMED BY THE COMPANY OR
(II) THE CONTRACTUAL OBLIGATIONS REPRESENTED BY THE AWARD ARE EXPRESSLY ASSUMED
(AND NOT SIMPLY BY OPERATION OF LAW) BY THE SUCCESSOR ENTITY OR ITS PARENT IN
CONNECTION WITH THE CORPORATE TRANSACTION WITH APPROPRIATE ADJUSTMENTS TO THE
NUMBER AND TYPE OF SECURITIES OF THE SUCCESSOR ENTITY OR ITS PARENT SUBJECT TO
THE AWARD AND THE EXERCISE OR PURCHASE PRICE THEREOF WHICH AT LEAST PRESERVES
THE COMPENSATION ELEMENT OF THE AWARD EXISTING AT THE TIME OF THE CORPORATE
TRANSACTION AS DETERMINED IN ACCORDANCE WITH THE INSTRUMENTS EVIDENCING THE
AGREEMENT TO ASSUME THE AWARD.


 


(E)                                  “AWARD” MEANS THE GRANT OF AN OPTION, SAR,
DIVIDEND EQUIVALENT RIGHT, RESTRICTED STOCK, RESTRICTED STOCK UNIT OR OTHER
RIGHT OR BENEFIT UNDER THE PLAN.


 


(F)                                    “AWARD AGREEMENT” MEANS THE WRITTEN
AGREEMENT EVIDENCING THE GRANT OF AN AWARD EXECUTED BY THE COMPANY AND THE
GRANTEE, INCLUDING ANY AMENDMENTS THERETO.


 


(G)                                 “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


 


(H)                                 “CAUSE” MEANS, WITH RESPECT TO THE
TERMINATION BY THE COMPANY OR A RELATED ENTITY OF THE GRANTEE’S CONTINUOUS
SERVICE, THAT SUCH TERMINATION IS FOR “CAUSE” AS SUCH TERM IS EXPRESSLY DEFINED
IN A THEN-EFFECTIVE WRITTEN AGREEMENT BETWEEN THE GRANTEE AND THE COMPANY OR
SUCH RELATED ENTITY, OR IN THE ABSENCE OF SUCH THEN-EFFECTIVE WRITTEN AGREEMENT
AND DEFINITION, IS BASED ON, IN THE DETERMINATION OF THE ADMINISTRATOR, THE
GRANTEE’S:  (I) PERFORMANCE OF ANY ACT OR FAILURE TO PERFORM ANY ACT IN BAD
FAITH AND TO THE DETRIMENT OF THE COMPANY OR A RELATED ENTITY; (II) DISHONESTY,
INTENTIONAL MISCONDUCT OR MATERIAL BREACH OF ANY AGREEMENT WITH

 

1

--------------------------------------------------------------------------------


 


THE COMPANY OR A RELATED ENTITY; OR (III) COMMISSION OF A CRIME INVOLVING
DISHONESTY, BREACH OF TRUST, OR PHYSICAL OR EMOTIONAL HARM TO ANY PERSON.


 


(I)                                     “CHANGE IN CONTROL” MEANS A CHANGE IN
OWNERSHIP OR CONTROL OF THE COMPANY EFFECTED THROUGH EITHER OF THE FOLLOWING
TRANSACTIONS:


 


(I)                                     THE DIRECT OR INDIRECT ACQUISITION BY
ANY PERSON OR RELATED GROUP OF PERSONS (OTHER THAN AN ACQUISITION FROM OR BY THE
COMPANY OR BY A COMPANY-SPONSORED EMPLOYEE BENEFIT PLAN OR BY A PERSON THAT
DIRECTLY OR INDIRECTLY CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL
WITH, THE COMPANY) OF BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 OF
THE EXCHANGE ACT) OF SECURITIES POSSESSING MORE THAN FIFTY PERCENT (50%) OF THE
TOTAL COMBINED VOTING POWER OF THE COMPANY’S OUTSTANDING SECURITIES PURSUANT TO
A TENDER OR EXCHANGE OFFER MADE DIRECTLY TO THE COMPANY’S STOCKHOLDERS WHICH A
MAJORITY OF THE CONTINUING DIRECTORS WHO ARE NOT AFFILIATES OR ASSOCIATES OF THE
OFFEROR DO NOT RECOMMEND SUCH STOCKHOLDERS ACCEPT, OR


 


(II)                                  A CHANGE IN THE COMPOSITION OF THE BOARD
OVER A PERIOD OF TWELVE (12) MONTHS OR LESS SUCH THAT A MAJORITY OF THE BOARD
MEMBERS (ROUNDED UP TO THE NEXT WHOLE NUMBER) CEASES, BY REASON OF ONE OR MORE
CONTESTED ELECTIONS FOR BOARD MEMBERSHIP, TO BE COMPRISED OF INDIVIDUALS WHO ARE
CONTINUING DIRECTORS.


 


(J)                                     “CODE” MEANS THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED.


 


(K)                                  “COMMON STOCK” MEANS THE COMMON STOCK OF
THE COMPANY.


 


(L)                                     “COMPANY” MEANS WESTAFF, INC., A
DELAWARE CORPORATION, OR ANY SUCCESSOR ENTITY THAT ADOPTS THE PLAN IN CONNECTION
WITH A CORPORATE TRANSACTION.


 


(M)                               “CONTINUING DIRECTORS” MEANS MEMBERS OF THE
BOARD WHO EITHER (I) HAVE BEEN BOARD MEMBERS CONTINUOUSLY FOR A PERIOD OF AT
LEAST TWELVE (12) MONTHS OR (II) HAVE BEEN BOARD MEMBERS FOR LESS THAN TWELVE
(12) MONTHS AND WERE ELECTED OR NOMINATED FOR ELECTION AS BOARD MEMBERS BY AT
LEAST A MAJORITY OF THE BOARD MEMBERS DESCRIBED IN CLAUSE (I) WHO WERE STILL IN
OFFICE AT THE TIME SUCH ELECTION OR NOMINATION WAS APPROVED BY THE BOARD.


 


(N)                                 “CONTINUOUS SERVICE” MEANS THAT THE
PROVISION OF SERVICES TO THE COMPANY OR A RELATED ENTITY IN ANY CAPACITY OF
EMPLOYEE OR DIRECTOR IS NOT INTERRUPTED OR TERMINATED. IN JURISDICTIONS
REQUIRING NOTICE IN ADVANCE OF AN EFFECTIVE TERMINATION AS AN EMPLOYEE OR
DIRECTOR, CONTINUOUS SERVICE SHALL BE DEEMED TERMINATED UPON THE ACTUAL
CESSATION OF PROVIDING SERVICES TO THE COMPANY OR A RELATED ENTITY
NOTWITHSTANDING ANY REQUIRED NOTICE PERIOD THAT MUST BE FULFILLED BEFORE A
TERMINATION AS AN EMPLOYEE OR DIRECTOR CAN BE EFFECTIVE UNDER APPLICABLE LAWS. A
GRANTEE’S CONTINUOUS SERVICE SHALL BE DEEMED TO HAVE TERMINATED EITHER UPON AN
ACTUAL TERMINATION OF CONTINUOUS SERVICE OR UPON THE ENTITY FOR WHICH THE
GRANTEE PROVIDES SERVICES CEASING TO BE A RELATED ENTITY. CONTINUOUS SERVICE
SHALL NOT BE CONSIDERED INTERRUPTED IN THE CASE OF (I) ANY APPROVED LEAVE OF
ABSENCE, (II) TRANSFERS AMONG THE COMPANY, ANY RELATED ENTITY, OR ANY SUCCESSOR,
IN ANY CAPACITY OF EMPLOYEE OR DIRECTOR, OR (III) ANY CHANGE IN STATUS AS LONG
AS THE INDIVIDUAL REMAINS IN THE SERVICE OF THE COMPANY OR A RELATED ENTITY IN
ANY CAPACITY OF EMPLOYEE OR DIRECTOR (EXCEPT AS OTHERWISE PROVIDED IN THE AWARD
AGREEMENT). AN APPROVED LEAVE OF ABSENCE SHALL INCLUDE SICK LEAVE, MILITARY
LEAVE, OR ANY OTHER AUTHORIZED PERSONAL LEAVE.

 

2

--------------------------------------------------------------------------------


 


FOR PURPOSES OF EACH INCENTIVE STOCK OPTION GRANTED UNDER THE PLAN, IF SUCH
LEAVE EXCEEDS THREE (3) MONTHS, AND REEMPLOYMENT UPON EXPIRATION OF SUCH LEAVE
IS NOT GUARANTEED BY STATUTE OR CONTRACT, THEN THE INCENTIVE STOCK OPTION SHALL
BE TREATED AS A NON-QUALIFIED STOCK OPTION ON THE DAY THREE (3) MONTHS AND ONE
(1) DAY FOLLOWING THE EXPIRATION OF SUCH THREE (3) MONTH PERIOD.


 


(O)                                 “CORPORATE TRANSACTION” MEANS ANY OF THE
FOLLOWING TRANSACTIONS, PROVIDED, HOWEVER, THAT THE ADMINISTRATOR SHALL
DETERMINE UNDER PARTS (IV) AND (V) WHETHER MULTIPLE TRANSACTIONS ARE RELATED,
AND ITS DETERMINATION SHALL BE FINAL, BINDING AND CONCLUSIVE:


 


(I)                                     A MERGER OR CONSOLIDATION IN WHICH THE
COMPANY IS NOT THE SURVIVING ENTITY, EXCEPT FOR A TRANSACTION THE PRINCIPAL
PURPOSE OF WHICH IS TO CHANGE THE STATE IN WHICH THE COMPANY IS INCORPORATED;


 


(II)                                  THE SALE, TRANSFER OR OTHER DISPOSITION OF
ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY;


 


(III)                               THE COMPLETE LIQUIDATION OR DISSOLUTION OF
THE COMPANY;


 


(IV)                              ANY REVERSE MERGER OR SERIES OF RELATED
TRANSACTIONS CULMINATING IN A REVERSE MERGER (INCLUDING, BUT NOT LIMITED TO, A
TENDER OFFER FOLLOWED BY A REVERSE MERGER) IN WHICH THE COMPANY IS THE SURVIVING
ENTITY BUT (A) THE SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY PRIOR TO SUCH
MERGER ARE CONVERTED OR EXCHANGED BY VIRTUE OF THE MERGER INTO OTHER PROPERTY,
WHETHER IN THE FORM OF SECURITIES, CASH OR OTHERWISE, OR (B) IN WHICH SECURITIES
POSSESSING MORE THAN FORTY PERCENT (40%) OF THE TOTAL COMBINED VOTING POWER OF
THE COMPANY’S OUTSTANDING SECURITIES ARE TRANSFERRED TO A PERSON OR PERSONS
DIFFERENT FROM THOSE WHO HELD SUCH SECURITIES IMMEDIATELY PRIOR TO SUCH MERGER
OR THE INITIAL TRANSACTION CULMINATING IN SUCH MERGER, BUT EXCLUDING ANY SUCH
TRANSACTION OR SERIES OF RELATED TRANSACTIONS THAT THE ADMINISTRATOR DETERMINES
SHALL NOT BE A CORPORATE TRANSACTION; OR


 


(V)                                 ACQUISITION IN A SINGLE OR SERIES OF RELATED
TRANSACTIONS BY ANY PERSON OR RELATED GROUP OF PERSONS (OTHER THAN THE COMPANY
OR BY A COMPANY-SPONSORED EMPLOYEE BENEFIT PLAN) OF BENEFICIAL OWNERSHIP (WITHIN
THE MEANING OF RULE 13D-3 OF THE EXCHANGE ACT) OF SECURITIES POSSESSING MORE
THAN FIFTY PERCENT (50%) OF THE TOTAL COMBINED VOTING POWER OF THE COMPANY’S
OUTSTANDING SECURITIES BUT EXCLUDING ANY SUCH TRANSACTION OR SERIES OF RELATED
TRANSACTIONS THAT THE ADMINISTRATOR DETERMINES SHALL NOT BE A CORPORATE
TRANSACTION.


 


(P)                                 “COVERED EMPLOYEE” MEANS AN EMPLOYEE WHO IS
A “COVERED EMPLOYEE” UNDER SECTION 162(M)(3) OF THE CODE.


 


(Q)                                 “DIRECTOR” MEANS A MEMBER OF THE BOARD OR
THE BOARD OF DIRECTORS OF ANY RELATED ENTITY.


 


(R)                                    “DISABILITY” MEANS AS DEFINED UNDER THE
LONG-TERM DISABILITY POLICY OF THE COMPANY OR THE RELATED ENTITY TO WHICH THE
GRANTEE PROVIDES SERVICES REGARDLESS OF WHETHER THE GRANTEE IS COVERED BY SUCH
POLICY. IF THE COMPANY OR THE RELATED ENTITY TO WHICH THE GRANTEE PROVIDES
SERVICE DOES NOT HAVE A LONG-TERM DISABILITY PLAN IN PLACE, “DISABILITY” MEANS
THAT A GRANTEE IS UNABLE TO CARRY OUT THE RESPONSIBILITIES AND FUNCTIONS OF THE
POSITION HELD BY THE

 

3

--------------------------------------------------------------------------------


 


GRANTEE BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT
FOR A PERIOD OF NOT LESS THAN NINETY (90) CONSECUTIVE DAYS. A GRANTEE WILL NOT
BE CONSIDERED TO HAVE INCURRED A DISABILITY UNLESS HE OR SHE FURNISHES PROOF OF
SUCH IMPAIRMENT SUFFICIENT TO SATISFY THE ADMINISTRATOR IN ITS DISCRETION.


 


(S)                                  “DIVIDEND EQUIVALENT RIGHT” MEANS A RIGHT
ENTITLING THE GRANTEE TO COMPENSATION MEASURED BY DIVIDENDS PAID WITH RESPECT TO
COMMON STOCK.


 


(T)                                    “EMPLOYEE” MEANS ANY PERSON, INCLUDING AN
OFFICER OR DIRECTOR, WHO IS IN THE EMPLOY OF THE COMPANY OR ANY RELATED ENTITY,
SUBJECT TO THE CONTROL AND DIRECTION OF THE COMPANY OR ANY RELATED ENTITY AS TO
BOTH THE WORK TO BE PERFORMED AND THE MANNER AND METHOD OF PERFORMANCE. THE
PAYMENT OF A DIRECTOR’S FEE BY THE COMPANY OR A RELATED ENTITY SHALL NOT BE
SUFFICIENT TO CONSTITUTE “EMPLOYMENT” BY THE COMPANY.


 


(U)                                 “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED.


 


(V)                                 “FAIR MARKET VALUE” MEANS, AS OF ANY DATE,
THE VALUE OF COMMON STOCK DETERMINED AS FOLLOWS:


 


(I)                                     IF THE COMMON STOCK IS LISTED ON ONE OR
MORE ESTABLISHED STOCK EXCHANGES OR NATIONAL MARKET SYSTEMS, INCLUDING WITHOUT
LIMITATION THE NASDAQ NATIONAL MARKET OR THE NASDAQ SMALLCAP MARKET OF THE
NASDAQ STOCK MARKET, ITS FAIR MARKET VALUE SHALL BE THE CLOSING SALES PRICE FOR
SUCH STOCK (OR THE CLOSING BID, IF NO SALES WERE REPORTED) AS QUOTED ON THE
PRINCIPAL EXCHANGE OR SYSTEM ON WHICH THE COMMON STOCK IS LISTED (AS DETERMINED
BY THE ADMINISTRATOR) ON THE DATE OF DETERMINATION (OR, IF NO CLOSING SALES
PRICE OR CLOSING BID WAS REPORTED ON THAT DATE, AS APPLICABLE, ON THE LAST
TRADING DATE SUCH CLOSING SALES PRICE OR CLOSING BID WAS REPORTED), AS REPORTED
IN THE WALL STREET JOURNAL OR SUCH OTHER SOURCE AS THE ADMINISTRATOR DEEMS
RELIABLE;


 


(II)                                  IF THE COMMON STOCK IS REGULARLY QUOTED ON
AN AUTOMATED QUOTATION SYSTEM (INCLUDING THE OTC BULLETIN BOARD) OR BY A
RECOGNIZED SECURITIES DEALER, ITS FAIR MARKET VALUE SHALL BE THE CLOSING SALES
PRICE FOR SUCH STOCK AS QUOTED ON SUCH SYSTEM OR BY SUCH SECURITIES DEALER ON
THE DATE OF DETERMINATION, BUT IF SELLING PRICES ARE NOT REPORTED, THE FAIR
MARKET VALUE OF A SHARE OF COMMON STOCK SHALL BE THE MEAN BETWEEN THE HIGH BID
AND LOW ASKED PRICES FOR THE COMMON STOCK ON THE DATE OF DETERMINATION (OR, IF
NO SUCH PRICES WERE REPORTED ON THAT DATE, ON THE LAST DATE SUCH PRICES WERE
REPORTED), AS REPORTED IN THE WALL STREET JOURNAL OR SUCH OTHER SOURCE AS THE
ADMINISTRATOR DEEMS RELIABLE; OR


 


(III)                               IN THE ABSENCE OF AN ESTABLISHED MARKET FOR
THE COMMON STOCK OF THE TYPE DESCRIBED IN (I) AND (II), ABOVE, THE FAIR MARKET
VALUE THEREOF SHALL BE DETERMINED BY THE ADMINISTRATOR IN GOOD FAITH.


 


(W)                               “GRANTEE” MEANS AN EMPLOYEE OR DIRECTOR WHO
RECEIVES AN AWARD UNDER THE PLAN.


 


(X)                                   “INCENTIVE STOCK OPTION” MEANS AN OPTION
INTENDED TO QUALIFY AS AN INCENTIVE STOCK OPTION WITHIN THE MEANING OF
SECTION 422 OF THE CODE

 

4

--------------------------------------------------------------------------------


 


(Y)                                 “NON-QUALIFIED STOCK OPTION” MEANS AN OPTION
NOT INTENDED TO QUALIFY AS AN INCENTIVE STOCK OPTION.


 


(Z)                                   “OFFICER” MEANS A PERSON WHO IS AN OFFICER
OF THE COMPANY OR A RELATED ENTITY WITHIN THE MEANING OF SECTION 16 OF THE
EXCHANGE ACT AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER.


 


(AA)                            “OPTION” MEANS AN OPTION TO PURCHASE SHARES
PURSUANT TO AN AWARD AGREEMENT GRANTED UNDER THE PLAN.


 


(BB)                          “PARENT” MEANS A “PARENT CORPORATION”, WHETHER NOW
OR HEREAFTER EXISTING, AS DEFINED IN SECTION 424(E) OF THE CODE.


 


(CC)                            “PERFORMANCE-BASED COMPENSATION” MEANS
COMPENSATION QUALIFYING AS “PERFORMANCE-BASED COMPENSATION” UNDER SECTION 162(M)
OF THE CODE.


 


(DD)                          “PLAN” MEANS THIS 2006 STOCK INCENTIVE PLAN.


 


(EE)                            “RELATED ENTITY” MEANS ANY PARENT OR SUBSIDIARY
OF THE COMPANY.


 


(FF)                                “REPLACED” MEANS THAT PURSUANT TO A
CORPORATE TRANSACTION THE AWARD IS REPLACED WITH A COMPARABLE STOCK AWARD OR A
CASH INCENTIVE PROGRAM OF THE COMPANY, THE SUCCESSOR ENTITY (IF APPLICABLE) OR
PARENT OF EITHER OF THEM WHICH PRESERVES THE COMPENSATION ELEMENT OF SUCH AWARD
EXISTING AT THE TIME OF THE CORPORATE TRANSACTION AND PROVIDES FOR SUBSEQUENT
PAYOUT IN ACCORDANCE WITH THE SAME (OR A MORE FAVORABLE) VESTING
SCHEDULE APPLICABLE TO SUCH AWARD. THE DETERMINATION OF AWARD COMPARABILITY
SHALL BE MADE BY THE ADMINISTRATOR AND ITS DETERMINATION SHALL BE FINAL, BINDING
AND CONCLUSIVE.


 


(GG)                          “RESTRICTED STOCK” MEANS SHARES ISSUED UNDER THE
PLAN TO THE GRANTEE FOR SUCH CONSIDERATION, IF ANY, AND SUBJECT TO SUCH
RESTRICTIONS ON TRANSFER, RIGHTS OF FIRST REFUSAL, REPURCHASE PROVISIONS,
FORFEITURE PROVISIONS, AND OTHER TERMS AND CONDITIONS AS ESTABLISHED BY THE
ADMINISTRATOR.


 


(HH)                          “RESTRICTED STOCK UNITS” MEANS AN AWARD WHICH
MAY BE EARNED IN WHOLE OR IN PART UPON THE PASSAGE OF TIME OR THE ATTAINMENT OF
PERFORMANCE CRITERIA ESTABLISHED BY THE ADMINISTRATOR AND WHICH MAY BE SETTLED
FOR CASH, SHARES OR OTHER SECURITIES OR A COMBINATION OF CASH, SHARES OR OTHER
SECURITIES AS ESTABLISHED BY THE ADMINISTRATOR.


 


(II)                                  “RULE 16B-3” MEANS RULE 16B-3 PROMULGATED
UNDER THE EXCHANGE ACT OR ANY SUCCESSOR THERETO.


 


(JJ)                                  “SAR” MEANS A STOCK APPRECIATION RIGHT
ENTITLING THE GRANTEE TO SHARES OR CASH COMPENSATION, AS ESTABLISHED BY THE
ADMINISTRATOR, MEASURED BY APPRECIATION IN THE VALUE OF COMMON STOCK.


 


(KK)                            “SHARE” MEANS A SHARE OF THE COMMON STOCK.

 

5

--------------------------------------------------------------------------------


 


(LL)                                  “SUBSIDIARY” MEANS A “SUBSIDIARY
CORPORATION”, WHETHER NOW OR HEREAFTER EXISTING, AS DEFINED IN SECTION 424(F) OF
THE CODE.


 


3.                                       STOCK SUBJECT TO THE PLAN.


 


(A)                                  SUBJECT TO THE PROVISIONS OF SECTION 10,
BELOW, THE MAXIMUM AGGREGATE NUMBER OF SHARES WHICH MAY BE ISSUED PURSUANT TO
ALL AWARDS (INCLUDING INCENTIVE STOCK OPTIONS) IS 1,500,000 SHARES. IN ADDITION,
DIVIDEND EQUIVALENT RIGHTS SHALL BE PAYABLE SOLELY IN CASH AND THEREFORE THE
ISSUANCE OF DIVIDEND EQUIVALENT RIGHTS SHALL NOT BE DEEMED TO REDUCE THE MAXIMUM
AGGREGATE NUMBER OF SHARES WHICH MAY BE ISSUED UNDER THE PLAN. SARS PAYABLE IN
SHARES SHALL REDUCE THE MAXIMUM AGGREGATE NUMBER OF SHARES WHICH MAY BE ISSUED
UNDER THE PLAN ONLY BY THE NET NUMBER OF ACTUAL SHARES ISSUED TO THE GRANTEE
UPON EXERCISE OF THE SAR. THE SHARES TO BE ISSUED PURSUANT TO AWARDS MAY BE
AUTHORIZED, BUT UNISSUED, OR REACQUIRED COMMON STOCK.


 


(B)                                 ANY SHARES COVERED BY AN AWARD (OR PORTION
OF AN AWARD) WHICH IS FORFEITED, CANCELED OR EXPIRES (WHETHER VOLUNTARILY OR
INVOLUNTARILY) SHALL BE DEEMED NOT TO HAVE BEEN ISSUED FOR PURPOSES OF
DETERMINING THE MAXIMUM AGGREGATE NUMBER OF SHARES WHICH MAY BE ISSUED UNDER THE
PLAN. SHARES THAT ACTUALLY HAVE BEEN ISSUED UNDER THE PLAN PURSUANT TO AN AWARD
SHALL NOT BE RETURNED TO THE PLAN AND SHALL NOT BECOME AVAILABLE FOR FUTURE
ISSUANCE UNDER THE PLAN, EXCEPT THAT IF UNVESTED SHARES ARE FORFEITED, OR
REPURCHASED BY THE COMPANY AT THE LOWER OF THEIR ORIGINAL PURCHASE PRICE OR
THEIR FAIR MARKET VALUE AT THE TIME OF REPURCHASE, SUCH SHARES SHALL BECOME
AVAILABLE FOR FUTURE GRANT UNDER THE PLAN. TO THE EXTENT NOT PROHIBITED BY THE
LISTING REQUIREMENTS OF THE NASDAQ NATIONAL MARKET (OR OTHER ESTABLISHED STOCK
EXCHANGE OR NATIONAL MARKET SYSTEM ON WHICH THE COMMON STOCK IS TRADED) AND
APPLICABLE LAW, ANY SHARES COVERED BY AN AWARD WHICH ARE SURRENDERED OR
OTHERWISE RETAINED OR WITHHELD (I) IN PAYMENT OF THE AWARD EXERCISE OR PURCHASE
PRICE (INCLUDING PURSUANT TO THE “NET EXERCISE” OF AN OPTION PURSUANT TO
SECTION 7(B)(V)) OR (II) IN SATISFACTION OF TAX WITHHOLDING OBLIGATIONS INCIDENT
TO THE EXERCISE OF AN AWARD SHALL BE DEEMED NOT TO HAVE BEEN ISSUED FOR PURPOSES
OF DETERMINING THE MAXIMUM NUMBER OF SHARES WHICH MAY BE ISSUED PURSUANT TO ALL
AWARDS UNDER THE PLAN, UNLESS OTHERWISE DETERMINED BY THE ADMINISTRATOR.


 


4.                                       ADMINISTRATION OF THE PLAN.


 


(A)                                  PLAN ADMINISTRATOR. THE PLAN SHALL BE
ADMINISTERED BY THE BOARD. ALL ACTIONS TAKEN BY THE BOARD WITH RESPECT TO THE
ADMINISTRATION OF THE PLAN (INCLUDING, BUT NOT LIMITED TO, THOSE ACTIONS
DESCRIBED IN SECTION 4(B) OF THE PLAN) MUST BE UNANIMOUSLY APPROVED BY THE
BOARD. IN THE EVENT AN AWARD IS GRANTED IN A MANNER INCONSISTENT WITH THE
PROVISIONS OF THIS SUBSECTION (A), SUCH AWARD SHALL BE PRESUMPTIVELY VALID AS OF
ITS GRANT DATE TO THE EXTENT PERMITTED BY THE APPLICABLE LAWS.


 


(B)                                 POWERS OF THE ADMINISTRATOR. SUBJECT TO
APPLICABLE LAWS AND THE PROVISIONS OF THE PLAN (INCLUDING ANY OTHER POWERS GIVEN
TO THE ADMINISTRATOR HEREUNDER), AND EXCEPT AS OTHERWISE PROVIDED BY THE BOARD,
THE ADMINISTRATOR SHALL HAVE THE AUTHORITY, IN ITS DISCRETION:

 

6

--------------------------------------------------------------------------------


 


(I)                                     TO SELECT THE EMPLOYEES AND DIRECTORS TO
WHOM AWARDS MAY BE GRANTED FROM TIME TO TIME HEREUNDER;


 


(II)                                  TO DETERMINE WHETHER AND TO WHAT EXTENT
AWARDS ARE GRANTED HEREUNDER;


 


(III)                               TO DETERMINE THE NUMBER OF SHARES OR THE
AMOUNT OF OTHER CONSIDERATION TO BE COVERED BY EACH AWARD GRANTED HEREUNDER;


 


(IV)                              TO APPROVE FORMS OF AWARD AGREEMENTS FOR USE
UNDER THE PLAN;


 


(V)                                 TO DETERMINE THE TERMS AND CONDITIONS OF ANY
AWARD GRANTED HEREUNDER;


 


(VI)                              TO AMEND THE TERMS OF ANY OUTSTANDING AWARD
GRANTED UNDER THE PLAN, PROVIDED THAT (A) ANY AMENDMENT THAT WOULD ADVERSELY
AFFECT THE GRANTEE’S RIGHTS UNDER AN OUTSTANDING AWARD SHALL NOT BE MADE WITHOUT
THE GRANTEE’S WRITTEN CONSENT, PROVIDED, HOWEVER, THAT AN AMENDMENT OR
MODIFICATION THAT MAY CAUSE AN INCENTIVE STOCK OPTION TO BECOME A NON-QUALIFIED
STOCK OPTION SHALL NOT BE TREATED AS ADVERSELY AFFECTING THE RIGHTS OF THE
GRANTEE, (B) THE REDUCTION OF THE EXERCISE PRICE OF ANY OPTION AWARDED UNDER THE
PLAN AND THE REDUCTION OF THE BASE APPRECIATION AMOUNT OF ANY SAR AWARDED UNDER
THE PLAN SHALL BE SUBJECT TO STOCKHOLDER APPROVAL AND (C) CANCELING AN OPTION OR
SAR AT A TIME WHEN ITS EXERCISE PRICE OR BASE APPRECIATION AMOUNT (AS
APPLICABLE) EXCEEDS THE FAIR MARKET VALUE OF THE UNDERLYING SHARES, IN EXCHANGE
FOR ANOTHER OPTION, SAR, RESTRICTED STOCK, OR OTHER AWARD SHALL BE SUBJECT TO
STOCKHOLDER APPROVAL, UNLESS THE CANCELLATION AND EXCHANGE OCCURS IN CONNECTION
WITH A CORPORATE TRANSACTION;


 


(VII)                           TO CONSTRUE AND INTERPRET THE TERMS OF THE PLAN
AND AWARDS, INCLUDING WITHOUT LIMITATION, ANY NOTICE OF AWARD OR AWARD
AGREEMENT, GRANTED PURSUANT TO THE PLAN;


 


(VIII)                        TO GRANT AWARDS TO EMPLOYEES AND DIRECTORS
EMPLOYED OUTSIDE THE UNITED STATES ON SUCH TERMS AND CONDITIONS DIFFERENT FROM
THOSE SPECIFIED IN THE PLAN AS MAY, IN THE JUDGMENT OF THE ADMINISTRATOR, BE
NECESSARY OR DESIRABLE TO FURTHER THE PURPOSE OF THE PLAN; AND


 


(IX)                                TO TAKE SUCH OTHER ACTION, NOT INCONSISTENT
WITH THE TERMS OF THE PLAN, AS THE ADMINISTRATOR DEEMS APPROPRIATE.


 


THE EXPRESS GRANT IN THE PLAN OF ANY SPECIFIC POWER TO THE ADMINISTRATOR SHALL
NOT BE CONSTRUED AS LIMITING ANY POWER OR AUTHORITY OF THE ADMINISTRATOR;
PROVIDED THAT THE ADMINISTRATOR MAY NOT EXERCISE ANY RIGHT OR POWER RESERVED TO
THE BOARD. ANY DECISION MADE, OR ACTION TAKEN, BY THE ADMINISTRATOR OR IN
CONNECTION WITH THE ADMINISTRATION OF THIS PLAN SHALL BE FINAL, CONCLUSIVE AND
BINDING ON ALL PERSONS HAVING AN INTEREST IN THE PLAN.


 


(C)                                  INDEMNIFICATION. IN ADDITION TO SUCH OTHER
RIGHTS OF INDEMNIFICATION AS THEY MAY HAVE AS MEMBERS OF THE BOARD OR AS
OFFICERS OR EMPLOYEES OF THE COMPANY OR A RELATED ENTITY, MEMBERS OF THE BOARD
AND ANY OFFICERS OR EMPLOYEES OF THE COMPANY OR A RELATED

 

7

--------------------------------------------------------------------------------


 


ENTITY TO WHOM AUTHORITY TO ACT FOR THE BOARD, THE ADMINISTRATOR OR THE COMPANY
IS DELEGATED SHALL BE DEFENDED AND INDEMNIFIED BY THE COMPANY TO THE EXTENT
PERMITTED BY LAW ON AN AFTER-TAX BASIS AGAINST ALL REASONABLE EXPENSES,
INCLUDING ATTORNEYS’ FEES, ACTUALLY AND NECESSARILY INCURRED IN CONNECTION WITH
THE DEFENSE OF ANY CLAIM, INVESTIGATION, ACTION, SUIT OR PROCEEDING, OR IN
CONNECTION WITH ANY APPEAL THEREIN, TO WHICH THEY OR ANY OF THEM MAY BE A PARTY
BY REASON OF ANY ACTION TAKEN OR FAILURE TO ACT UNDER OR IN CONNECTION WITH THE
PLAN, OR ANY AWARD GRANTED HEREUNDER, AND AGAINST ALL AMOUNTS PAID BY THEM IN
SETTLEMENT THEREOF (PROVIDED SUCH SETTLEMENT IS APPROVED BY THE COMPANY) OR PAID
BY THEM IN SATISFACTION OF A JUDGMENT IN ANY SUCH CLAIM, INVESTIGATION, ACTION,
SUIT OR PROCEEDING, EXCEPT IN RELATION TO MATTERS AS TO WHICH IT SHALL BE
ADJUDGED IN SUCH CLAIM, INVESTIGATION, ACTION, SUIT OR PROCEEDING THAT SUCH
PERSON IS LIABLE FOR GROSS NEGLIGENCE, BAD FAITH OR INTENTIONAL MISCONDUCT;
PROVIDED, HOWEVER, THAT WITHIN THIRTY (30) DAYS AFTER THE INSTITUTION OF SUCH
CLAIM, INVESTIGATION, ACTION, SUIT OR PROCEEDING, SUCH PERSON SHALL OFFER TO THE
COMPANY, IN WRITING, THE OPPORTUNITY AT THE COMPANY’S EXPENSE TO DEFEND THE
SAME.


 


5.                                       ELIGIBILITY. AWARDS OTHER THAN
INCENTIVE STOCK OPTIONS MAY BE GRANTED TO EMPLOYEES AND DIRECTORS. INCENTIVE
STOCK OPTIONS MAY BE GRANTED ONLY TO EMPLOYEES OF THE COMPANY OR A PARENT OR A
SUBSIDIARY OF THE COMPANY. AN EMPLOYEE OR DIRECTOR WHO HAS BEEN GRANTED AN AWARD
MAY, IF OTHERWISE ELIGIBLE, BE GRANTED ADDITIONAL AWARDS. AWARDS MAY BE GRANTED
TO SUCH EMPLOYEES OR DIRECTORS WHO ARE RESIDING IN NON-U.S. JURISDICTIONS AS THE
ADMINISTRATOR MAY DETERMINE FROM TIME TO TIME.


 


6.                                       TERMS AND CONDITIONS OF AWARDS.


 


(A)                                  TYPES OF AWARDS. THE ADMINISTRATOR IS
AUTHORIZED UNDER THE PLAN TO AWARD ANY TYPE OF ARRANGEMENT TO AN EMPLOYEE OR
DIRECTOR THAT IS NOT INCONSISTENT WITH THE PROVISIONS OF THE PLAN AND THAT BY
ITS TERMS INVOLVES OR MIGHT INVOLVE THE ISSUANCE OF (I) SHARES, (II) CASH OR
(III) AN OPTION, A SAR, OR SIMILAR RIGHT WITH A FIXED OR VARIABLE PRICE RELATED
TO THE FAIR MARKET VALUE OF THE SHARES AND WITH AN EXERCISE OR CONVERSION
PRIVILEGE RELATED TO THE PASSAGE OF TIME, THE OCCURRENCE OF ONE OR MORE EVENTS,
OR THE SATISFACTION OF PERFORMANCE CRITERIA OR OTHER CONDITIONS. SUCH AWARDS
INCLUDE, WITHOUT LIMITATION, OPTIONS, SARS, SALES OR BONUSES OF RESTRICTED
STOCK, RESTRICTED STOCK UNITS OR DIVIDEND EQUIVALENT RIGHTS, AND AN AWARD
MAY CONSIST OF ONE SUCH SECURITY OR BENEFIT, OR TWO (2) OR MORE OF THEM IN ANY
COMBINATION OR ALTERNATIVE.


 


(B)                                 DESIGNATION OF AWARD. EACH AWARD SHALL BE
DESIGNATED IN THE AWARD AGREEMENT. IN THE CASE OF AN OPTION, THE OPTION SHALL BE
DESIGNATED AS EITHER AN INCENTIVE STOCK OPTION OR A NON-QUALIFIED STOCK OPTION.
HOWEVER, NOTWITHSTANDING SUCH DESIGNATION, AN OPTION WILL QUALIFY AS AN
INCENTIVE STOCK OPTION UNDER THE CODE ONLY TO THE EXTENT THE $100,000 DOLLAR
LIMITATION OF SECTION 422(D) OF THE CODE IS NOT EXCEEDED. THE $100,000
LIMITATION OF SECTION 422(D) OF THE CODE IS CALCULATED BASED ON THE AGGREGATE
FAIR MARKET VALUE OF THE SHARES SUBJECT TO OPTIONS DESIGNATED AS INCENTIVE STOCK
OPTIONS WHICH BECOME EXERCISABLE FOR THE FIRST TIME BY A GRANTEE DURING ANY
CALENDAR YEAR (UNDER ALL PLANS OF THE COMPANY OR ANY PARENT OR SUBSIDIARY OF THE
COMPANY). FOR PURPOSES OF THIS CALCULATION, INCENTIVE STOCK OPTIONS SHALL BE
TAKEN INTO ACCOUNT IN THE ORDER IN WHICH THEY WERE GRANTED, AND THE FAIR MARKET
VALUE OF THE SHARES SHALL BE DETERMINED AS OF THE GRANT DATE OF THE RELEVANT
OPTION.

 

8

--------------------------------------------------------------------------------


 


(C)                                  CONDITIONS OF AWARD. SUBJECT TO THE TERMS
OF THE PLAN, THE ADMINISTRATOR SHALL DETERMINE THE PROVISIONS, TERMS, AND
CONDITIONS OF EACH AWARD INCLUDING, BUT NOT LIMITED TO, THE AWARD VESTING
SCHEDULE, REPURCHASE PROVISIONS, RIGHTS OF FIRST REFUSAL, FORFEITURE PROVISIONS,
FORM OF PAYMENT (CASH, SHARES, OR OTHER CONSIDERATION) UPON SETTLEMENT OF THE
AWARD, PAYMENT CONTINGENCIES, AND SATISFACTION OF ANY PERFORMANCE CRITERIA. THE
PERFORMANCE CRITERIA ESTABLISHED BY THE ADMINISTRATOR MAY BE BASED ON ANY ONE
OF, OR COMBINATION OF, THE FOLLOWING: (I) INCREASE IN SHARE PRICE, (II) EARNINGS
PER SHARE, (III) TOTAL STOCKHOLDER RETURN, (IV) OPERATING MARGIN, (V) GROSS
MARGIN, (VI) RETURN ON EQUITY, (VII) RETURN ON ASSETS, (VIII) RETURN ON
INVESTMENT, (IX) OPERATING INCOME, (X) NET OPERATING INCOME, (XI) PRE-TAX
PROFIT, (XII) CASH FLOW, (XIII) REVENUE, (XIV) EXPENSES, (XV) EARNINGS BEFORE
INTEREST, TAXES AND DEPRECIATION, (XVI) ECONOMIC VALUE ADDED, (XVII) MARKET
SHARE, (XVIII) GROSS PROFIT, (XIX) GROWTH IN SALES AND (XX) SALES TARGETS. THE
PERFORMANCE CRITERIA MAY BE APPLICABLE TO THE COMPANY, RELATED ENTITIES AND/OR
ANY INDIVIDUAL BUSINESS UNITS OF THE COMPANY OR ANY RELATED ENTITY. PARTIAL
ACHIEVEMENT OF THE SPECIFIED CRITERIA MAY RESULT IN A PAYMENT OR VESTING
CORRESPONDING TO THE DEGREE OF ACHIEVEMENT AS SPECIFIED IN THE AWARD AGREEMENT.


 


(D)                                 ACQUISITIONS AND OTHER TRANSACTIONS. THE
ADMINISTRATOR MAY ISSUE AWARDS UNDER THE PLAN IN SETTLEMENT, ASSUMPTION OR
SUBSTITUTION FOR, OUTSTANDING AWARDS OR OBLIGATIONS TO GRANT FUTURE AWARDS IN
CONNECTION WITH THE COMPANY OR A RELATED ENTITY ACQUIRING ANOTHER ENTITY, AN
INTEREST IN ANOTHER ENTITY OR AN ADDITIONAL INTEREST IN A RELATED ENTITY WHETHER
BY MERGER, STOCK PURCHASE, ASSET PURCHASE OR OTHER FORM OF TRANSACTION.


 


(E)                                  DEFERRAL OF AWARD PAYMENT. THE
ADMINISTRATOR MAY ESTABLISH ONE OR MORE PROGRAMS UNDER THE PLAN TO PERMIT
SELECTED GRANTEES THE OPPORTUNITY TO ELECT TO DEFER RECEIPT OF CONSIDERATION
UPON EXERCISE OF AN AWARD, SATISFACTION OF PERFORMANCE CRITERIA, OR OTHER EVENT
THAT ABSENT THE ELECTION WOULD ENTITLE THE GRANTEE TO PAYMENT OR RECEIPT OF
SHARES OR OTHER CONSIDERATION UNDER AN AWARD. THE ADMINISTRATOR MAY ESTABLISH
THE ELECTION PROCEDURES, THE TIMING OF SUCH ELECTIONS, THE MECHANISMS FOR
PAYMENTS OF, AND ACCRUAL OF INTEREST OR OTHER EARNINGS, IF ANY, ON AMOUNTS,
SHARES OR OTHER CONSIDERATION SO DEFERRED, AND SUCH OTHER TERMS, CONDITIONS,
RULES AND PROCEDURES THAT THE ADMINISTRATOR DEEMS ADVISABLE FOR THE
ADMINISTRATION OF ANY SUCH DEFERRAL PROGRAM.


 


(F)                                    SEPARATE PROGRAMS. THE ADMINISTRATOR
MAY ESTABLISH ONE OR MORE SEPARATE PROGRAMS UNDER THE PLAN FOR THE PURPOSE OF
ISSUING PARTICULAR FORMS OF AWARDS TO ONE OR MORE CLASSES OF GRANTEES ON SUCH
TERMS AND CONDITIONS AS DETERMINED BY THE ADMINISTRATOR FROM TIME TO TIME.


 


(G)                                 INDIVIDUAL LIMITATIONS ON AWARDS.


 


(I)                                     INDIVIDUAL LIMIT FOR OPTIONS AND SARS.
THE MAXIMUM NUMBER OF SHARES WITH RESPECT TO WHICH OPTIONS AND SARS MAY BE
GRANTED TO ANY GRANTEE IN ANY CALENDAR YEAR SHALL BE 1,000,000 SHARES. IN
CONNECTION WITH A GRANTEE’S COMMENCEMENT OF CONTINUOUS SERVICE, A GRANTEE MAY BE
GRANTED OPTIONS AND SARS FOR UP TO AN ADDITIONAL 500,000 SHARES WHICH SHALL NOT
COUNT AGAINST THE LIMIT SET FORTH IN THE PREVIOUS SENTENCE. THE FOREGOING
LIMITATIONS SHALL BE ADJUSTED PROPORTIONATELY IN CONNECTION WITH ANY CHANGE IN
THE COMPANY’S CAPITALIZATION PURSUANT TO SECTION 10, BELOW. TO THE EXTENT
REQUIRED BY SECTION 162(M) OF THE CODE OR THE REGULATIONS THEREUNDER, IN
APPLYING THE FOREGOING LIMITATIONS WITH RESPECT TO A

 

9

--------------------------------------------------------------------------------


 


GRANTEE, IF ANY OPTION OR SAR IS CANCELED, THE CANCELED OPTION OR SAR SHALL
CONTINUE TO COUNT AGAINST THE MAXIMUM NUMBER OF SHARES WITH RESPECT TO WHICH
OPTIONS AND SARS MAY BE GRANTED TO THE GRANTEE. FOR THIS PURPOSE, THE REPRICING
OF AN OPTION (OR IN THE CASE OF A SAR, THE BASE AMOUNT ON WHICH THE STOCK
APPRECIATION IS CALCULATED IS REDUCED TO REFLECT A REDUCTION IN THE FAIR MARKET
VALUE OF THE COMMON STOCK) SHALL BE TREATED AS THE CANCELLATION OF THE EXISTING
OPTION OR SAR AND THE GRANT OF A NEW OPTION OR SAR.


 


(II)                                  INDIVIDUAL LIMIT FOR RESTRICTED STOCK AND
RESTRICTED STOCK UNITS. FOR AWARDS OF RESTRICTED STOCK AND RESTRICTED STOCK
UNITS THAT ARE INTENDED TO BE PERFORMANCE-BASED COMPENSATION, THE MAXIMUM NUMBER
OF SHARES WITH RESPECT TO WHICH SUCH AWARDS MAY BE GRANTED TO ANY GRANTEE IN ANY
CALENDAR YEAR SHALL BE 1,000,000 SHARES. THE FOREGOING LIMITATION SHALL BE
ADJUSTED PROPORTIONATELY IN CONNECTION WITH ANY CHANGE IN THE COMPANY’S
CAPITALIZATION PURSUANT TO SECTION 10, BELOW.


 


(III)                               DEFERRAL. IF THE VESTING OR RECEIPT OF
SHARES UNDER AN AWARD IS DEFERRED TO A LATER DATE, ANY AMOUNT (WHETHER
DENOMINATED IN SHARES OR CASH) PAID IN ADDITION TO THE ORIGINAL NUMBER OF SHARES
SUBJECT TO SUCH AWARD WILL NOT BE TREATED AS AN INCREASE IN THE NUMBER OF SHARES
SUBJECT TO THE AWARD IF THE ADDITIONAL AMOUNT IS BASED EITHER ON A REASONABLE
RATE OF INTEREST OR ON ONE OR MORE PREDETERMINED ACTUAL INVESTMENTS SUCH THAT
THE AMOUNT PAYABLE BY THE COMPANY AT THE LATER DATE WILL BE BASED ON THE ACTUAL
RATE OF RETURN OF A SPECIFIC INVESTMENT (INCLUDING ANY DECREASE AS WELL AS ANY
INCREASE IN THE VALUE OF AN INVESTMENT).


 


(H)                                 EARLY EXERCISE. THE AWARD AGREEMENT MAY, BUT
NEED NOT, INCLUDE A PROVISION WHEREBY THE GRANTEE MAY ELECT AT ANY TIME WHILE AN
EMPLOYEE OR DIRECTOR TO EXERCISE ANY PART OR ALL OF THE AWARD PRIOR TO FULL
VESTING OF THE AWARD. ANY UNVESTED SHARES RECEIVED PURSUANT TO SUCH EXERCISE
MAY BE SUBJECT TO A REPURCHASE RIGHT IN FAVOR OF THE COMPANY OR A RELATED ENTITY
OR TO ANY OTHER RESTRICTION THE ADMINISTRATOR DETERMINES TO BE APPROPRIATE.


 


(I)                                     TERM OF AWARD. THE TERM OF EACH AWARD
SHALL BE THE TERM STATED IN THE AWARD AGREEMENT, PROVIDED, HOWEVER, THAT THE
TERM OF AN AWARD SHALL BE NO MORE THAN TEN (10) YEARS FROM THE DATE OF GRANT
THEREOF. HOWEVER, IN THE CASE OF AN INCENTIVE STOCK OPTION GRANTED TO A GRANTEE
WHO, AT THE TIME THE OPTION IS GRANTED, OWNS STOCK REPRESENTING MORE THAN
TEN PERCENT (10%) OF THE VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR
ANY PARENT OR SUBSIDIARY OF THE COMPANY, THE TERM OF THE INCENTIVE STOCK OPTION
SHALL BE FIVE (5) YEARS FROM THE DATE OF GRANT THEREOF OR SUCH SHORTER TERM AS
MAY BE PROVIDED IN THE AWARD AGREEMENT. NOTWITHSTANDING THE FOREGOING, THE
SPECIFIED TERM OF ANY AWARD SHALL NOT INCLUDE ANY PERIOD FOR WHICH THE GRANTEE
HAS ELECTED TO DEFER THE RECEIPT OF THE SHARES OR CASH ISSUABLE PURSUANT TO THE
AWARD.


 


(J)                                     TRANSFERABILITY OF AWARDS. INCENTIVE
STOCK OPTIONS MAY NOT BE SOLD, PLEDGED, ASSIGNED, HYPOTHECATED, TRANSFERRED, OR
DISPOSED OF IN ANY MANNER OTHER THAN BY WILL OR BY THE LAWS OF DESCENT OR
DISTRIBUTION AND MAY BE EXERCISED, DURING THE LIFETIME OF THE GRANTEE, ONLY BY
THE GRANTEE. OTHER AWARDS SHALL BE TRANSFERABLE (I) BY WILL AND BY THE LAWS OF
DESCENT AND DISTRIBUTION AND (II) DURING THE LIFETIME OF THE GRANTEE, TO THE
EXTENT AND IN THE MANNER AUTHORIZED BY THE ADMINISTRATOR. NOTWITHSTANDING THE
FOREGOING, THE GRANTEE MAY DESIGNATE ONE OR MORE BENEFICIARIES OF THE GRANTEE’S
AWARD IN THE EVENT OF THE GRANTEE’S DEATH ON A BENEFICIARY DESIGNATION
FORM PROVIDED BY THE ADMINISTRATOR.

 

10

--------------------------------------------------------------------------------


 


(K)                                  TIME OF GRANTING AWARDS. THE DATE OF GRANT
OF AN AWARD SHALL FOR ALL PURPOSES BE THE DATE ON WHICH THE ADMINISTRATOR MAKES
THE DETERMINATION TO GRANT SUCH AWARD, OR SUCH OTHER LATER DATE AS IS DETERMINED
BY THE ADMINISTRATOR.


 


7.                                       AWARD EXERCISE OR PURCHASE PRICE,
CONSIDERATION AND TAXES.


 


(A)                                  EXERCISE OR PURCHASE PRICE. THE EXERCISE OR
PURCHASE PRICE, IF ANY, FOR AN AWARD SHALL BE AS FOLLOWS:


 


(I)                                     IN THE CASE OF AN INCENTIVE STOCK
OPTION:


 

(A)                              GRANTED TO AN EMPLOYEE WHO, AT THE TIME OF THE
GRANT OF SUCH INCENTIVE STOCK OPTION OWNS STOCK REPRESENTING MORE THAN TEN
PERCENT (10%) OF THE VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY
PARENT OR SUBSIDIARY OF THE COMPANY, THE PER SHARE EXERCISE PRICE SHALL BE NOT
LESS THAN ONE HUNDRED TEN PERCENT (110%) OF THE FAIR MARKET VALUE PER SHARE ON
THE DATE OF GRANT; OR

 

(B)                                GRANTED TO ANY EMPLOYEE OTHER THAN AN
EMPLOYEE DESCRIBED IN THE PRECEDING PARAGRAPH, THE PER SHARE EXERCISE PRICE
SHALL BE NOT LESS THAN ONE HUNDRED PERCENT (100%) OF THE FAIR MARKET VALUE PER
SHARE ON THE DATE OF GRANT.

 


(II)                                  IN THE CASE OF A NON-QUALIFIED STOCK
OPTION, THE PER SHARE EXERCISE PRICE SHALL BE NOT LESS THAN ONE HUNDRED PERCENT
(100%) OF THE FAIR MARKET VALUE PER SHARE ON THE DATE OF GRANT.


 


(III)                               IN THE CASE OF SARS, THE BASE APPRECIATION
AMOUNT SHALL BE NOT LESS THAN ONE HUNDRED PERCENT (100%) OF THE FAIR MARKET
VALUE PER SHARE ON THE DATE OF GRANT.


 


(IV)                              IN THE CASE OF AWARDS INTENDED TO QUALIFY AS
PERFORMANCE-BASED COMPENSATION, THE EXERCISE OR PURCHASE PRICE, IF ANY, SHALL BE
NOT LESS THAN ONE HUNDRED PERCENT (100%) OF THE FAIR MARKET VALUE PER SHARE ON
THE DATE OF GRANT.


 


(V)                                 IN THE CASE OF OTHER AWARDS, SUCH PRICE AS
IS DETERMINED BY THE ADMINISTRATOR.


 


(VI)                              NOTWITHSTANDING THE FOREGOING PROVISIONS OF
THIS SECTION 7(A), IN THE CASE OF AN AWARD ISSUED PURSUANT TO SECTION 6(D),
ABOVE, THE EXERCISE OR PURCHASE PRICE FOR THE AWARD SHALL BE DETERMINED IN
ACCORDANCE WITH THE PROVISIONS OF THE RELEVANT INSTRUMENT EVIDENCING THE
AGREEMENT TO ISSUE SUCH AWARD.


 


(B)                                 CONSIDERATION. SUBJECT TO APPLICABLE LAWS,
THE CONSIDERATION TO BE PAID FOR THE SHARES TO BE ISSUED UPON EXERCISE OR
PURCHASE OF AN AWARD INCLUDING THE METHOD OF PAYMENT, SHALL BE DETERMINED BY THE
ADMINISTRATOR. IN ADDITION TO ANY OTHER TYPES OF CONSIDERATION THE ADMINISTRATOR
MAY DETERMINE, THE ADMINISTRATOR IS AUTHORIZED TO ACCEPT AS CONSIDERATION FOR
SHARES ISSUED UNDER THE PLAN THE FOLLOWING, PROVIDED THAT THE PORTION OF THE
CONSIDERATION EQUAL TO THE PAR VALUE OF THE SHARES MUST BE PAID IN CASH OR OTHER
LEGAL CONSIDERATION PERMITTED BY THE DELAWARE GENERAL CORPORATION LAW:

 

11

--------------------------------------------------------------------------------


 


(I)                                     CASH;


 


(II)                                  CHECK;


 


(III)                               SURRENDER OF SHARES OR DELIVERY OF A
PROPERLY EXECUTED FORM OF ATTESTATION OF OWNERSHIP OF SHARES AS THE
ADMINISTRATOR MAY REQUIRE WHICH HAVE A FAIR MARKET VALUE ON THE DATE OF
SURRENDER OR ATTESTATION EQUAL TO THE AGGREGATE EXERCISE PRICE OF THE SHARES AS
TO WHICH SAID AWARD SHALL BE EXERCISED;


 


(IV)                              WITH RESPECT TO OPTIONS, PAYMENT THROUGH A
BROKER-DEALER SALE AND REMITTANCE PROCEDURE PURSUANT TO WHICH THE GRANTEE
(A) SHALL PROVIDE WRITTEN INSTRUCTIONS TO A COMPANY DESIGNATED BROKERAGE FIRM TO
EFFECT THE IMMEDIATE SALE OF SOME OR ALL OF THE PURCHASED SHARES AND REMIT TO
THE COMPANY SUFFICIENT FUNDS TO COVER THE AGGREGATE EXERCISE PRICE PAYABLE FOR
THE PURCHASED SHARES AND (B) SHALL PROVIDE WRITTEN DIRECTIVES TO THE COMPANY TO
DELIVER THE CERTIFICATES FOR THE PURCHASED SHARES DIRECTLY TO SUCH BROKERAGE
FIRM IN ORDER TO COMPLETE THE SALE TRANSACTION;


 


(V)                                 WITH RESPECT TO OPTIONS, PAYMENT THROUGH A
“NET EXERCISE” SUCH THAT, WITHOUT THE PAYMENT OF ANY FUNDS, THE GRANTEE
MAY EXERCISE THE OPTION AND RECEIVE THE NET NUMBER OF SHARES EQUAL TO (I) THE
NUMBER OF SHARES AS TO WHICH THE OPTION IS BEING EXERCISED, MULTIPLIED BY (II) A
FRACTION, THE NUMERATOR OF WHICH IS THE FAIR MARKET VALUE PER SHARE (ON SUCH
DATE AS IS DETERMINED BY THE ADMINISTRATOR) LESS THE EXERCISE PRICE PER SHARE,
AND THE DENOMINATOR OF WHICH IS SUCH FAIR MARKET VALUE PER SHARE; OR


 


(VI)                              ANY COMBINATION OF THE FOREGOING METHODS OF
PAYMENT.


 


THE ADMINISTRATOR MAY AT ANY TIME OR FROM TIME TO TIME, BY ADOPTION OF OR BY
AMENDMENT TO THE STANDARD FORMS OF AWARD AGREEMENT DESCRIBED IN
SECTION 4(B)(IV), OR BY OTHER MEANS, GRANT AWARDS WHICH DO NOT PERMIT ALL OF THE
FOREGOING FORMS OF CONSIDERATION TO BE USED IN PAYMENT FOR THE SHARES OR WHICH
OTHERWISE RESTRICT ONE OR MORE FORMS OF CONSIDERATION.


 


(C)                                  TAXES. NO SHARES SHALL BE DELIVERED UNDER
THE PLAN TO ANY GRANTEE OR OTHER PERSON UNTIL SUCH GRANTEE OR OTHER PERSON HAS
MADE ARRANGEMENTS ACCEPTABLE TO THE ADMINISTRATOR FOR THE SATISFACTION OF ANY
NON-U.S., FEDERAL, STATE, OR LOCAL INCOME AND EMPLOYMENT TAX WITHHOLDING
OBLIGATIONS, INCLUDING, WITHOUT LIMITATION, OBLIGATIONS INCIDENT TO THE RECEIPT
OF SHARES. UPON EXERCISE OR VESTING OF AN AWARD THE COMPANY SHALL WITHHOLD OR
COLLECT FROM GRANTEE AN AMOUNT SUFFICIENT TO SATISFY SUCH TAX OBLIGATIONS,
INCLUDING, BUT NOT LIMITED TO, BY SURRENDER OF THE WHOLE NUMBER OF SHARES
COVERED BY THE AWARD SUFFICIENT TO SATISFY THE MINIMUM APPLICABLE TAX
WITHHOLDING OBLIGATIONS INCIDENT TO THE EXERCISE OR VESTING OF AN AWARD.


 


8.                                       EXERCISE OF AWARD.


 


(A)                                  PROCEDURE FOR EXERCISE; RIGHTS AS A
STOCKHOLDER.


 


(I)                                     ANY AWARD GRANTED HEREUNDER SHALL BE
EXERCISABLE AT SUCH TIMES AND UNDER SUCH CONDITIONS AS DETERMINED BY THE
ADMINISTRATOR UNDER THE TERMS OF THE PLAN AND SPECIFIED IN THE AWARD AGREEMENT.

 

12

--------------------------------------------------------------------------------


 


(II)                                  AN AWARD SHALL BE DEEMED TO BE EXERCISED
WHEN WRITTEN NOTICE OF SUCH EXERCISE HAS BEEN GIVEN TO THE COMPANY IN ACCORDANCE
WITH THE TERMS OF THE AWARD BY THE PERSON ENTITLED TO EXERCISE THE AWARD AND
FULL PAYMENT FOR THE SHARES WITH RESPECT TO WHICH THE AWARD IS EXERCISED HAS
BEEN MADE, INCLUDING, TO THE EXTENT SELECTED, USE OF THE BROKER-DEALER SALE AND
REMITTANCE PROCEDURE TO PAY THE PURCHASE PRICE AS PROVIDED IN SECTION 7(B)(IV).


 


(B)                                 EXERCISE OF AWARD FOLLOWING TERMINATION OF
CONTINUOUS SERVICE.


 


(I)                                     AN AWARD MAY NOT BE EXERCISED AFTER THE
TERMINATION DATE OF SUCH AWARD SET FORTH IN THE AWARD AGREEMENT AND MAY BE
EXERCISED FOLLOWING THE TERMINATION OF A GRANTEE’S CONTINUOUS SERVICE ONLY TO
THE EXTENT PROVIDED IN THE AWARD AGREEMENT.


 


(II)                                  WHERE THE AWARD AGREEMENT PERMITS A
GRANTEE TO EXERCISE AN AWARD FOLLOWING THE TERMINATION OF THE GRANTEE’S
CONTINUOUS SERVICE FOR A SPECIFIED PERIOD, THE AWARD SHALL TERMINATE TO THE
EXTENT NOT EXERCISED ON THE LAST DAY OF THE SPECIFIED PERIOD OR THE LAST DAY OF
THE ORIGINAL TERM OF THE AWARD, WHICHEVER OCCURS FIRST.


 


(III)                               ANY AWARD DESIGNATED AS AN INCENTIVE STOCK
OPTION TO THE EXTENT NOT EXERCISED WITHIN THE TIME PERMITTED BY LAW FOR THE
EXERCISE OF INCENTIVE STOCK OPTIONS FOLLOWING THE TERMINATION OF A GRANTEE’S
CONTINUOUS SERVICE SHALL CONVERT AUTOMATICALLY TO A NON-QUALIFIED STOCK OPTION
AND THEREAFTER SHALL BE EXERCISABLE AS SUCH TO THE EXTENT EXERCISABLE BY ITS
TERMS FOR THE PERIOD SPECIFIED IN THE AWARD AGREEMENT.


 


9.                                       CONDITIONS UPON ISSUANCE OF SHARES.


 


(A)                                  SHARES SHALL NOT BE ISSUED PURSUANT TO THE
EXERCISE OF AN AWARD UNLESS THE EXERCISE OF SUCH AWARD AND THE ISSUANCE AND
DELIVERY OF SUCH SHARES PURSUANT THERETO SHALL COMPLY WITH ALL APPLICABLE LAWS,
AND SHALL BE FURTHER SUBJECT TO THE APPROVAL OF COUNSEL FOR THE COMPANY WITH
RESPECT TO SUCH COMPLIANCE.


 


(B)                                 AS A CONDITION TO THE EXERCISE OF AN AWARD,
THE COMPANY MAY REQUIRE THE PERSON EXERCISING SUCH AWARD TO REPRESENT AND
WARRANT AT THE TIME OF ANY SUCH EXERCISE THAT THE SHARES ARE BEING PURCHASED
ONLY FOR INVESTMENT AND WITHOUT ANY PRESENT INTENTION TO SELL OR DISTRIBUTE SUCH
SHARES IF, IN THE OPINION OF COUNSEL FOR THE COMPANY, SUCH A REPRESENTATION IS
REQUIRED BY ANY APPLICABLE LAWS.


 


10.                                 ADJUSTMENTS UPON CHANGES IN CAPITALIZATION.
SUBJECT TO ANY REQUIRED ACTION BY THE STOCKHOLDERS OF THE COMPANY, THE NUMBER OF
SHARES COVERED BY EACH OUTSTANDING AWARD, AND THE NUMBER OF SHARES WHICH HAVE
BEEN AUTHORIZED FOR ISSUANCE UNDER THE PLAN BUT AS TO WHICH NO AWARDS HAVE YET
BEEN GRANTED OR WHICH HAVE BEEN RETURNED TO THE PLAN, THE EXERCISE OR PURCHASE
PRICE OF EACH SUCH OUTSTANDING AWARD, THE MAXIMUM NUMBER OF SHARES WITH RESPECT
TO WHICH AWARDS MAY BE GRANTED TO ANY GRANTEE IN ANY CALENDAR YEAR, AS WELL AS
ANY OTHER TERMS THAT THE ADMINISTRATOR DETERMINES REQUIRE ADJUSTMENT SHALL BE
PROPORTIONATELY ADJUSTED FOR (I) ANY INCREASE OR DECREASE IN THE NUMBER OF
ISSUED SHARES RESULTING FROM A STOCK SPLIT, REVERSE STOCK SPLIT, STOCK DIVIDEND,
COMBINATION OR RECLASSIFICATION OF THE SHARES, OR SIMILAR TRANSACTION AFFECTING
THE SHARES, (II) ANY OTHER INCREASE OR DECREASE IN THE NUMBER OF ISSUED SHARES
EFFECTED WITHOUT RECEIPT OF CONSIDERATION BY THE COMPANY, OR (III) AS THE
ADMINISTRATOR MAY DETERMINE IN ITS DISCRETION, ANY OTHER TRANSACTION WITH
RESPECT TO COMMON STOCK INCLUDING A CORPORATE MERGER,

 

13

--------------------------------------------------------------------------------


 


CONSOLIDATION, ACQUISITION OF PROPERTY OR STOCK, SEPARATION (INCLUDING A
SPIN-OFF OR OTHER DISTRIBUTION OF STOCK OR PROPERTY), REORGANIZATION,
LIQUIDATION (WHETHER PARTIAL OR COMPLETE) OR ANY SIMILAR TRANSACTION; PROVIDED,
HOWEVER THAT CONVERSION OF ANY CONVERTIBLE SECURITIES OF THE COMPANY SHALL NOT
BE DEEMED TO HAVE BEEN “EFFECTED WITHOUT RECEIPT OF CONSIDERATION.”  IN THE
EVENT OF ANY DISTRIBUTION OF CASH OR OTHER ASSETS TO STOCKHOLDERS OTHER THAN A
NORMAL CASH DIVIDEND, THE ADMINISTRATOR MAY ALSO, IN ITS DISCRETION, MAKE
ADJUSTMENTS IN CONNECTION WITH THE EVENTS DESCRIBED IN (I)-(III) OF THIS
SECTION 10 OR SUBSTITUTE, EXCHANGE OR GRANT AWARDS WITH RESPECT TO THE SHARES OF
A RELATED ENTITY (COLLECTIVELY “ADJUSTMENTS”). IN DETERMINING ADJUSTMENTS TO BE
MADE UNDER THIS SECTION 10, THE ADMINISTRATOR MAY TAKE INTO ACCOUNT SUCH FACTORS
AS IT DEEMS APPROPRIATE, INCLUDING (X) THE RESTRICTIONS OF APPLICABLE LAW,
(Y) THE POTENTIAL TAX, ACCOUNTING OR OTHER CONSEQUENCES OF AN ADJUSTMENT AND
(Z) THE POSSIBILITY THAT SOME GRANTEES MIGHT RECEIVE AN ADJUSTMENT AND A
DISTRIBUTION OR OTHER UNINTENDED BENEFIT, AND IN LIGHT OF SUCH FACTORS OR
CIRCUMSTANCES MAY MAKE ADJUSTMENTS THAT ARE NOT UNIFORM OR PROPORTIONATE AMONG
OUTSTANDING AWARDS, MODIFY VESTING DATES, DEFER THE DELIVERY OF STOCK
CERTIFICATES OR MAKE OTHER EQUITABLE ADJUSTMENTS. ANY SUCH ADJUSTMENTS TO
OUTSTANDING AWARDS WILL BE EFFECTED IN A MANNER THAT PRECLUDES THE MATERIAL
ENLARGEMENT OF RIGHTS AND BENEFITS UNDER SUCH AWARDS. ADJUSTMENTS, IF ANY, AND
ANY DETERMINATIONS OR INTERPRETATIONS, INCLUDING ANY DETERMINATION OF WHETHER A
DISTRIBUTION IS OTHER THAN A NORMAL CASH DIVIDEND, SHALL BE MADE BY THE
ADMINISTRATOR AND ITS DETERMINATION SHALL BE FINAL, BINDING AND CONCLUSIVE. IN
CONNECTION WITH THE FOREGOING ADJUSTMENTS, THE ADMINISTRATOR MAY, IN ITS
DISCRETION, PROHIBIT THE EXERCISE OF AWARDS DURING CERTAIN PERIODS OF TIME.
EXCEPT AS THE ADMINISTRATOR DETERMINES, NO ISSUANCE BY THE COMPANY OF SHARES OF
ANY CLASS, OR SECURITIES CONVERTIBLE INTO SHARES OF ANY CLASS, SHALL AFFECT, AND
NO ADJUSTMENT BY REASON HEREOF SHALL BE MADE WITH RESPECT TO, THE NUMBER OR
PRICE OF SHARES SUBJECT TO AN AWARD.


 


11.                                 CORPORATE TRANSACTIONS AND CHANGES IN
CONTROL.


 

(a)                                  Termination of Award to Extent Not Assumed
in Corporate Transaction. Effective upon the consummation of a Corporate
Transaction, all outstanding Awards under the Plan shall terminate. However, all
such Awards shall not terminate to the extent they are Assumed in connection
with the Corporate Transaction.

 

(b)                                 Acceleration of Award Upon Corporate
Transaction or Change in Control.

 

(i)                                     Except as provided otherwise in an
individual Award Agreement, in the event of a Corporate Transaction, for the
portion of each Award that is neither Assumed nor Replaced, such portion of the
Award shall automatically become fully vested and exercisable and be released
from any repurchase or forfeiture rights (other than repurchase rights
exercisable at Fair Market Value) for all of the Shares at the time represented
by such portion of the Award, immediately prior to the specified effective date
of such Corporate Transaction, provided that the Grantee’s Continuous Service
has not terminated prior to such date.

 

(ii)                                  The Administrator shall have the
authority, exercisable either in advance of any actual or anticipated Corporate
Transaction or Change in Control or at the time of an actual Corporate
Transaction or Change in Control and exercisable at the time of the grant of an
Award under the Plan or any time while an Award remains outstanding, to provide
for the full or partial automatic vesting and exercisability of one or more
outstanding unvested Awards

 

14

--------------------------------------------------------------------------------


 

under the Plan and the release from restrictions on transfer and repurchase or
forfeiture rights of such Awards in connection with a Corporate Transaction or
Change in Control, on such terms and conditions as the Administrator
may specify. The Administrator also shall have the authority to condition any
such Award vesting and exercisability or release from such limitations upon the
subsequent termination of the Continuous Service of the Grantee within a
specified period following the effective date of the Corporate Transaction or
Change in Control. The Administrator may provide that any Awards so vested or
released from such limitations in connection with a Change in Control, shall
remain fully exercisable until the expiration or sooner termination of the
Award.

 

(c)                                  Effect of Acceleration on Incentive Stock
Options. Any Incentive Stock Option accelerated under this Section 11 in
connection with a Corporate Transaction or Change in Control shall remain
exercisable as an Incentive Stock Option under the Code only to the extent the
$100,000 dollar limitation of Section 422(d) of the Code is not exceeded.

 


12.                                 EFFECTIVE DATE AND TERM OF PLAN. THE PLAN
SHALL BECOME EFFECTIVE UPON ITS APPROVAL BY THE STOCKHOLDERS OF THE COMPANY. IT
SHALL CONTINUE IN EFFECT FOR A TERM OF TEN (10) YEARS UNLESS SOONER TERMINATED.


 


13.                                 AMENDMENT, SUSPENSION OR TERMINATION OF THE
PLAN.


 


(A)                                  THE BOARD MAY AT ANY TIME AMEND, SUSPEND OR
TERMINATE THE PLAN; PROVIDED, HOWEVER, THAT NO SUCH AMENDMENT SHALL BE MADE
WITHOUT THE APPROVAL OF THE COMPANY’S STOCKHOLDERS TO THE EXTENT SUCH APPROVAL
IS REQUIRED BY APPLICABLE LAWS, OR IF SUCH AMENDMENT WOULD LESSEN THE
STOCKHOLDER APPROVAL REQUIREMENTS OF SECTION 4(B)(VI) OR THIS SECTION 13(A).


 


(B)                                 NO AWARD MAY BE GRANTED DURING ANY
SUSPENSION OF THE PLAN OR AFTER TERMINATION OF THE PLAN.


 


(C)                                  NO SUSPENSION OR TERMINATION OF THE PLAN
(INCLUDING TERMINATION OF THE PLAN UNDER SECTION 12, ABOVE) SHALL ADVERSELY
AFFECT ANY RIGHTS UNDER AWARDS ALREADY GRANTED TO A GRANTEE.


 


14.                                 RESERVATION OF SHARES.


 


(A)                                  THE COMPANY, DURING THE TERM OF THE PLAN,
WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE SUCH NUMBER OF SHARES AS SHALL BE
SUFFICIENT TO SATISFY THE REQUIREMENTS OF THE PLAN.


 


(B)                                 THE INABILITY OF THE COMPANY TO OBTAIN
AUTHORITY FROM ANY REGULATORY BODY HAVING JURISDICTION, WHICH AUTHORITY IS
DEEMED BY THE COMPANY’S COUNSEL TO BE NECESSARY TO THE LAWFUL ISSUANCE AND SALE
OF ANY SHARES HEREUNDER, SHALL RELIEVE THE COMPANY OF ANY LIABILITY IN RESPECT
OF THE FAILURE TO ISSUE OR SELL SUCH SHARES AS TO WHICH SUCH REQUISITE AUTHORITY
SHALL NOT HAVE BEEN OBTAINED.


 


15.                                 NO EFFECT ON TERMS OF EMPLOYMENT/CONSULTING
RELATIONSHIP. THE PLAN SHALL NOT CONFER UPON ANY GRANTEE ANY RIGHT WITH RESPECT
TO THE GRANTEE’S CONTINUOUS SERVICE, NOR SHALL IT

 

15

--------------------------------------------------------------------------------


 


INTERFERE IN ANY WAY WITH HIS OR HER RIGHT OR THE RIGHT OF THE COMPANY OR ANY
RELATED ENTITY TO TERMINATE THE GRANTEE’S CONTINUOUS SERVICE AT ANY TIME, WITH
OR WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE. THE ABILITY OF THE COMPANY OR ANY
RELATED ENTITY TO TERMINATE THE EMPLOYMENT OF A GRANTEE WHO IS EMPLOYED AT WILL
IS IN NO WAY AFFECTED BY ITS DETERMINATION THAT THE GRANTEE’S CONTINUOUS SERVICE
HAS BEEN TERMINATED FOR CAUSE FOR THE PURPOSES OF THIS PLAN.


 


16.                                 NO EFFECT ON RETIREMENT AND OTHER BENEFIT
PLANS. EXCEPT AS SPECIFICALLY PROVIDED IN A RETIREMENT OR OTHER BENEFIT PLAN OF
THE COMPANY OR A RELATED ENTITY, AWARDS SHALL NOT BE DEEMED COMPENSATION FOR
PURPOSES OF COMPUTING BENEFITS OR CONTRIBUTIONS UNDER ANY RETIREMENT PLAN OF THE
COMPANY OR A RELATED ENTITY, AND SHALL NOT AFFECT ANY BENEFITS UNDER ANY OTHER
BENEFIT PLAN OF ANY KIND OR ANY BENEFIT PLAN SUBSEQUENTLY INSTITUTED UNDER WHICH
THE AVAILABILITY OR AMOUNT OF BENEFITS IS RELATED TO LEVEL OF COMPENSATION. THE
PLAN IS NOT A “RETIREMENT PLAN” OR “WELFARE PLAN” UNDER THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED.


 


17.                                 UNFUNDED OBLIGATION. GRANTEES SHALL HAVE THE
STATUS OF GENERAL UNSECURED CREDITORS OF THE COMPANY. ANY AMOUNTS PAYABLE TO
GRANTEES PURSUANT TO THE PLAN SHALL BE UNFUNDED AND UNSECURED OBLIGATIONS FOR
ALL PURPOSES, INCLUDING, WITHOUT LIMITATION, TITLE I OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED. NEITHER THE COMPANY NOR ANY RELATED
ENTITY SHALL BE REQUIRED TO SEGREGATE ANY MONIES FROM ITS GENERAL FUNDS, OR TO
CREATE ANY TRUSTS, OR ESTABLISH ANY SPECIAL ACCOUNTS WITH RESPECT TO SUCH
OBLIGATIONS. THE COMPANY SHALL RETAIN AT ALL TIMES BENEFICIAL OWNERSHIP OF ANY
INVESTMENTS, INCLUDING TRUST INVESTMENTS, WHICH THE COMPANY MAY MAKE TO FULFILL
ITS PAYMENT OBLIGATIONS HEREUNDER. ANY INVESTMENTS OR THE CREATION OR
MAINTENANCE OF ANY TRUST OR ANY GRANTEE ACCOUNT SHALL NOT CREATE OR CONSTITUTE A
TRUST OR FIDUCIARY RELATIONSHIP BETWEEN THE ADMINISTRATOR, THE COMPANY OR ANY
RELATED ENTITY AND A GRANTEE, OR OTHERWISE CREATE ANY VESTED OR BENEFICIAL
INTEREST IN ANY GRANTEE OR THE GRANTEE’S CREDITORS IN ANY ASSETS OF THE COMPANY
OR A RELATED ENTITY. THE GRANTEES SHALL HAVE NO CLAIM AGAINST THE COMPANY OR ANY
RELATED ENTITY FOR ANY CHANGES IN THE VALUE OF ANY ASSETS THAT MAY BE INVESTED
OR REINVESTED BY THE COMPANY WITH RESPECT TO THE PLAN.


 


18.                                 CONSTRUCTION. CAPTIONS AND TITLES CONTAINED
HEREIN ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE MEANING OR
INTERPRETATION OF ANY PROVISION OF THE PLAN. EXCEPT WHEN OTHERWISE INDICATED BY
THE CONTEXT, THE SINGULAR SHALL INCLUDE THE PLURAL AND THE PLURAL SHALL INCLUDE
THE SINGULAR. USE OF THE TERM “OR” IS NOT INTENDED TO BE EXCLUSIVE, UNLESS THE
CONTEXT CLEARLY REQUIRES OTHERWISE.

 

16

--------------------------------------------------------------------------------